(Docket Entry)
Find error in overruling motion for a new trial on the ground that the trial court erred in sustaining motion for a directed verdict for defendant upon the pleadings and statement of counsel. Judgment reversed at costs of defendant-in-error, and a new trial awarded. Cause remanded for execution, a new trial and further proceedings according to law. Exceptions saved. No objections to the sufficiency of the petition were made until after the impanelling of the jury. The statement of counsel did not vary the allegations of the petition. Hence, the most liberal construction possibl emust be jgiven the petition. Bates Pleadings, etc., Volume 1, page 459, and cases there cited. Bates Í page 443 etc., Applying this rule to the facts as averred in the petition, it becomes at once apparent that a cause of action is pleaded. 68 Oh St 382; 83 Oh St 399, applied.